DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 07/13/2022, responding to the final office action provided in rejection of claims 1, 3-9 and 21-31. Claims 1, 21 and 26 have been amended. Claims 2 and 10-20 have been previously canceled. Claims 1, 3-9 and 21-31 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  


Examiner notes
4.    	(A). Drawings submitted on 07/30/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
6. 	Applicant's arguments filed 07/13/2022, in particular pages 9-10, have been fully considered but not persuasive for the following reasons.

With respect to newly amended independent claims 1, 21 and 26, the Applicant argues that combination of references fails to disclose that executing the modified executable comprises making a write call to the shadow database to modify content in the shadow database without affecting the live database, thereby allowing the modified executable to be executed without affecting concurrent operation of the network device. (Remarks, page 9)
	Examiner respectfully disagrees. Yancey discloses during the cutover, any changes are not affecting the live database at that moment in time.  This is a reasonably broadest reasonable interpretation, even though the changes are subsequently copied over after another cutover. The use of the word “comprising” (note MPEP 2111) and the cutovers performed indicate there is no impact on live/production at time of pre and post modification (i.e. replication to live/production database) target/shadow database.  At least paragraph 0064 and claim 1 Yancey teaches that data modifications (i.e. write) occurring in the target database (i.e. shadow database) during the cutover / maintenance period; any changes that are performed - are not affecting the live database at that moment in time before redirecting general traffic from the target database to the source database. Yancey further discloses at least paragraphs 0055-0058, modification eliminated planned downtime under 24/7/365, see, par. 0049. Examiner raise112(b) rejection on the second part of claim limitation i.e. “… the modified executable to be executed without affecting concurrent operation of the network device”. Because it is unclear what concurrent operation of the network device means or involves since the only thing executed is the modified executable having calls to the shadow database.  Therefore, the arguments are unpersuasive and the rejection based on the combination is maintained.

With respect to newly amended independent claims 1, 21 and 26, the Applicant further argues that Skiba discloses that a call to a redirected file or directory is sent in a modified form to its redirected location (see Skiba, abstract). Examiner acknowledged that Skiba does not disclose replacing calls to production API with calls to mock APIs, wherein the mock APIs include a mode to read from or write to the shadow database instead of the live database (see Office Action, pages 6-7). Nevertheless, Examiner stated that Yancey discloses such a claim element. Yancey merely discloses reducing database downtime by redirecting traffic from a source database to a target database, which Examiner interpreted as the shadow database (see Yancey, abstract). However, redirecting traffic is not the same as executing the modified executable. Moreover, Yancey in fact teaches away from the concept of "modifying content in the shadow database without affecting the live database" by disclosing that data modification in the target database (i.e., the shadow database) is replicated into the source database (see Yancey, par. [0058] and FIG. 3). (Remarks, page 9-10)
	Examiner respectfully disagrees. Examiner alluded while Skiba teaches maintain a shadow database (“mirror/backup volume/copy”) as an up-to-date copy of a live database that stores configuration and state information of the network device, the live database being part of a database-driven architecture of the network device. However, Skiba does not explicitly disclose generate a modified executable by replacing calls in the original executable to production application programming interfaces (APIs) with calls to mock APIs, wherein the mock APIs include a mode to read from or write to the shadow database making a write call to the shadow database to modify content in the shadow database without affecting the live database, thereby allowing the modified executable to be executed without affecting concurrent operation of the network device. Yancey does not teach way by disclosing data modifications (i.e. write) occurring in the target database (i.e. shadow database) during the cutover / maintenance period.  As explained above any changes are not affecting the live database at that moment in time.   Therefore, the arguments are unpersuasive and the rejection based on the combination is maintained.


With respect to newly amended independent claims 1, 21 and 26, the Applicant further argues that Yancey does not disclose that executing the modified executable comprises making a write call to the shadow database to modify content in the shadow database without affecting the live database, which allows the modified executable to be executed without affecting concurrent operation of the network device. (Remarks, page 10)
	Examiner respectfully disagrees at least claim 1, paragraph 0049, 0055-0058 and 0064 explains that data modifications (i.e. write) occurring in the target database (i.e. shadow database) during the cutover / maintenance period - are not affecting the live database at that moment in time.  As explained above this is a reasonably interpretation, even though they are replaced / copied over, using the one or more processors associated with the one or more servers, the data modifications into the source database; and redirecting general traffic from the target database to the source database. Therefore, the arguments are unpersuasive and the rejection based on the combination is maintained.


With respect to newly amended independent claims 1, 21 and 26, the Applicant further argues that Vysotsky and Cooper, are silent about a shadow database. Neither do they disclose that executing the modified executable comprises making a write call to the shadow database to modify content in the shadow database without affecting the live database, which allows the modified executable to be executed without affecting concurrent operation of the network device. (Remarks, page 10)
	Applicant’s argument is ineffective because Yancey is relied on to the above limitation, paragraphs 0049, 0055-0058 and 0064. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 21-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 1, 21 and 26, the limitation states that " … wherein executing the modified executable comprises making a write call to the shadow database to modify content in the shadow database without affecting the live database, thereby allowing the modified executable to be executed without affecting concurrent operation of the network device,". Without effecting concurrent operation of the network device, it is not limited. For instance, the BRI of there are two separate databases, i.e. live/production/source database and shadow/target database. The both databases are on running condition and shadow database is the only database is subject to modify by mock API and thus unclear and indefinite why there would be concurrent effect operation of the network device. The independent claims 21 and 26 recite the similar features. (See MPEP 2173.03)
Dependent Claims 3-9, 22-25, and 27-31 depend upon Claims 1, 21, 26 and fail to comply with the indefinite aspect at least for the same reasons in the above discussion.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification (i.e. paragraphs 0011, 17 and 0021) disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id. (Cohn, 438 F.2d at 993). 
Applicant must amend the claim to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, as expressly required by 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 21, 26 and 28 are rejected under 35 U.S.C. 103 as being obvious over Skiba et al (US 2002/0056031 A1) in view of Yanccey et al (US 2011/0246419 A1).

As to claim 1, Skiba discloses a network device comprising: 
a processing resource in the network device (claim 1, “A Programmed computer system…”; see also par.0063 and figure 1B); and 
a machine readable medium in the network device, storing instructions that, when executed, cause the processing resource to (claim 1, “A Programmed computer system…”; see also par.0063 and figure 1B):
5maintain a shadow database (“mirror/backup volume/copy”) as an up-to-date copy of a live database that 6stores configuration and state information of the network device, the live database 7being part of a database-driven architecture of the network device (Figs. 1A-3B, par. 0103, when files are migrated to redirected volumes, a mirror of the directory structure is placed on the destination drive, or in the case of compressed directories, inside of the compressed file. This technique not only provides for a simple access method, but also provides for a redundant migration undo capability. If the VSMS components are taken entirely out of the system, the original file layout can be easily restored through a file move operation or use of a utility such as pkunzip. Further at par. 0218, To maximize efficiency and optimize performance, users/administrators have flexibility in specifying the level of mirroring. The user/administrator can specify mirroring levels, including, file level, block level, or sector level. Block-level mirroring of large databases allows a high level of protection without degrading network performance),  8receive an original executable to be tested on the network device receive an original executable to be tested on the network device (par. 0162, application as shown in FIG. 11. In the "Single Instance" application, zero length files 332, 334 replace multiple identical copies of files 328, 330; and real file contents 336 are accessible through Redirector 26/44. In one embodiment of the "Single Instance" application, a file located on a shared volume, such as a network server, can be made to appear as local logical files on multiple client machines), 9generate a modified executable by replacing calls in the original 10executable (“hooking”) (pars. 0106-0128, for any hook there are several possible ways to act on each file request: Option 1: … Option 5: … a single volume with contents of several volumes; or a single volume with a free space as a sum of free spaces on all drives. In addition, the FRD 44 can backup and mirror the data on different storage devices. It can perform compression and encryption on data. Further, see par. 0142) and 18record information associated with execution of the modified executable 19on the network device for post-execution analysis (“verifies the correctness”) (par. 0132, “If default processing is successful 60 and the file has zero length 62, then all output data has been completed and the Redirector should try to make the redirection link. File handles are used by the operating system to reference a file. At the device driver level, there is a global inter-process file handle that is returned by the Open operation. The Redirector contains an internal list of opened files indexed by file handle with a reference count for each original file handle. The Redirector checks for handle in the list and does processing only if the file is not in the list 64. The next step is opening the corresponding file in destination mirror tree 68 using the same open mode. File name is calculated using the original name and destination settings. If the destination file is found and successfully opened 70, then its handle is placed in the corresponding list entry with the source file handle for further processing 72. The last step is to correct the size information in the output structure using the destination file size 74. Further, see 0142-0144, 0159, abstract and par. 0209-0215).

Skiba does not explicitly disclose generate a modified executable by replacing calls in the original executable to production application programming interfaces (APIs) with calls to mock APIs, wherein the mock APIs include a mode to read from or write to the shadow database making a write call to the shadow database to modify content in the shadow database without affecting the live database, thereby allowing the modified executable to be executed without affecting concurrent operation of the network device. 

However, Yancey discloses generate a modified executable by replacing calls  in the original executable (“via cutover”) to production application programming interfaces (APIs) with calls to mock 11APIs, wherein the mock APIs include a mode to read from or write to the shadow 12database (“target database”) instead of the live database (“source database”), 13execute the modified executable on the network device, wherein 14executing the modified executable comprises making a write (“edit/update”) call to the shadow 15database to modify content in the shadow database without affecting the live database (claim 1, providing a source database and a target database; copying data, using one or more processors associated with one or more servers, from the source database to the target database to create a mirrored set of data; limiting access to one or more designated tables in the target database; redirecting general traffic from the source database to the target database, wherein the redirection occurs for a duration of a maintenance period; capturing, using the one or more processors associated with the one or more servers, data modifications occurring in the target database during the maintenance period; replicating, using the one or more processors associated with the one or more servers, the data modifications into the source database; and redirecting general traffic from the target database to the source database. Examiner Note: data modifications (i.e. write) occurring in the target database (i.e. shadow database) during the cutover / maintenance period; any changes are not affecting the live database at that moment in time is a reasonably interpretation, even though they are replaced / copied over, using the one or more processors associated with the one or more servers, the data modifications into the source database; and redirecting general traffic from the target database to the source database. That is, no impact on live/production at time of pre and post modification (i.e. replication to live/production database) target/shadow database) 16thereby allowing the modified executable to be executed without affecting concurrent 17operation of the network device (pars. 0055-0058, a first cutover is initiated so that some or all traffic is redirected from the source database to the target database (340). Traffic may include any source or server that accesses the source database (e.g., application servers, web servers, API function calls, web services, local applications). …. API servers to one or more instances of the source database are re-configured to send requests to one or more instances of the target database; … admin traffic from the database administrators or other systems administrators performing the maintenance and/or repair tasks upon the source database is still permitted to access the source database. …  the target database is receiving live traffic, in one embodiment, a source or server that accesses the source database (e.g., application servers, web servers, API function calls, web services, local applications) may present indications to a user that functionality is limited. For example, an application server that is connecting to the target database using the special database user may transmit information to display visual cues in a user interface, indicating that a particular online service is temporarily only available for information display and not for information edits--such visual cues may include a banner or pop-up message on a web page, indicating that the website is temporarily read only, or they may include disabled buttons and/or links. In another example, an API function call may return an error message when a database operation such as an INSERT, UPDATE, or DELETE is attempted against the target database. Note: Yancey’s invention is related to modification eliminated planed downtime under 24/7/365, see, par. 0049. Further Yancey teaches while both database [shadow & live] are running [i.e. real-time traffic] in live while shadow database edit/modify operation such perform without affecting concurrent operation of the network device, see pars. 0049 and 0057),

As to claim 4, Yancey discloses the  network device wherein the mock APIs include a mode (“modification”) to perform user dictated API (“particular API”) behavior (par. 0054, “access to data in the target database is limited to one or more designated tables (330). These designated tables are typically those in which system-level data is stored, e.g., data related to security, user login functionality, or usability. Access may be limited in any conventional manner, and access may be limited to be read-only or some other level of limited access. In one embodiment, database-level triggers are created for all tables for which access is to be restricted; when a restricted table is accessed, the trigger ensures that the database user is restricted to sanctioned operations. One benefit of using database-level triggers is that one can easily ensure that database accesses from all sources are restricted. In one embodiment, a special database user is created (e.g., for use when the database is accessed by an application server or a particular API); when the special database user attempt to access a restricted table, the trigger ensures that the special database user is restricted to sanctioned operations. In one embodiment, the database trigger raises an exception for every INSERT, UPDATE, or DELETE attempt. In one embodiment, the database trigger permits temporary or short-term modifications to data that are not to be copied back to the source database”).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include the  network device wherein the mock APIs include a mode to perform user dictated API behavior, as disclosed by Yancey, for the purpose of data modifying and redirecting duration of a maintenance period and replicated into the source database. (see, abstract of Yancey).

As to claim 21, (a method claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 26, (a medium claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 28, (the medium claim) recites substantially similar limitations to claim 4 (the device claim) and is therefore rejected using the same art and rationale set forth above.

Claims 3, 22 and 27 are rejected under 35 U.S.C. 103 as being obvious over Skiba et al (US 2002/0056031 A1) in view of Yanccey et al (US 2011/0246419 A1) and further in view of Vysotsky et al. (US 10462216 B1).

As to claim 3, Skiba and Yanccey does not explicitly disclose optimized API call the shadow database and another optimized API call the production/live database.

However, Vysotsky discloses the network device wherein the mock APIs include a mode to perform production API behavior unless a condition is met and perform an override (“injected code”) behavior upon the condition being met (col. 13, ll. 27-42, In fallback to the built-in native RTC engine 316, the client computing device 304 has no capabilities to execute the redirected portion of the real-time media application 310. In the fallback mode all of the original APIs are used so that the native RTC engine 316 executes all of the portion of the real-time media application 310 instead of the client RTC API engine 308. … Injected code 314 can use itself as a shim to monitor these calls and resulting built-in WebRTC objects are used to enable an eventual switch to remote (optimized) functionality as well as ongoing monitoring of application WebRTC usage and quality).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include the network device wherein the mock APIs include a mode to perform production API behavior unless a condition is met and perform an override behavior upon the condition being met, as disclosed by Vysotsky, for the purpose of redirecting module intercept APIs of the real-time media application intended for the native RTC and redirection code injected into the real-time media application so that the portion of the real-time media application is redirected. (see, abstract of Vysotsky).

As to claim 22, (a method claim) recites substantially similar limitations to claim 3 (a device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 27, (a medium claim) recites substantially similar limitations to claim 3 (a device claim) and is therefore rejected using the same art and rationale set forth above.

Claims 5-9, 23-25 and 29-31 are rejected under 35 U.S.C. 103 as being obvious over Skiba et al (US 2002/0056031 A1) in view of Yanccey et al (US 2011/0246419 A1) and further in view of Cooper et al. (US 2016/0103750 A1).

As to claim 5, Skiba and Yanccey does not explicitly disclose the network device wherein the information includes a count of calls to the mock APIs and network device resource utilization associated with the mock APIs. 
	
However, Cooper discloses the network device wherein the information includes a count of calls (“total number of request”) to the mock APIs and network device resource utilization associated with the mock APIs (par. 0054, the various measurements of performance for the API may include (i) a total number of request messages, (ii) a total number of errors, (iii) a number of developers, (iv) a number of applications in use, (v) a total response time, (vi) a size of each request message, (vii) duration of request processing, (viii) a size of each message sent, (ix) longest response time, (x) shortest response time, and others. In embodiments, the quantifiable health metric provided for the API may be determined based on all measurements being equally important (e.g., non-weighted). However, in additional or alternative embodiments, weights may be applied to one or more of the standard definitions for the various measurements of performance, for example, using a multiplier for establishing priority of one measurement over another (e.g., weighted). Further, see pars. 0016, 0047). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include the information includes a count of calls to the mock APIs and network device resource utilization associated with the mock APIs, as disclosed by Cooper, for the purpose of mapping and navigating, software development and lifecycle management, data analytics and processing, and transaction processing. (see, par. 0033 of Copper).
	
As to claim 6, Cooper discloses the  network device wherein the machine readable medium stores instructions to perform the post-execution analysis (“determined qualifiable health metric”) on the information by: extrapolating from the information what configuration changes would be made to the network device by execution of the original executable (pars. 0055-0056, At step 415, each API and its determined quantifiable health metric may be visualized or illustrated. In embodiments, the visualization or illustration may be displayed as a GUI on a computing device (e.g., output devices 135 of computing device 105 as discussed with respect to FIG. 1). For example, the GUI may include a dashboard comprising each API, a visual indicator of the quantifiable health metric for each API, and a search bar for initiating a search for one or more APIs, as discussed in detail herein with reference to FIG. 7.  the identification of the API, identification of the subscriber, subscription duration, event notification duration, language, security protocol, delivery address (e.g., address of the user's terminal device or mobile device), notification and alert rules, notification policies etc, as discussed in detail herein with reference to FIGS. 10 and 11. In embodiments, the notification policies may include the one or more delivery addresses and a corresponding priority order or hierarchy for sending the notifications or alarms. Further, see pars. 0047, 0048, 0053, 0077, user API parameter configuration; 0084), and generating statistics about performance of the mock APIs (pars. 0086, FIG. 14 is a flow diagram illustrating a process 900 for interacting with various measurements of performance of APIs on a computing device in accordance with embodiments of the present invention. At step 905, the computing device displays at least a portion of dashboard on a screen display with one or more interfaces. The dashboard comprises content such as various APIs and visual indicators of the quantifiable health metric for each API (e.g., APIs 510 and visual indicators 515, FIG. 7). Further, see pars. 0061, 0069, claim 4, 6).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include extrapolating from the information what configuration changes would be made to the network device by execution of the original executable and generating statistics about performance of the mock APIs, as disclosed by Cooper, for the purpose to enable monitoring flows to create real time visualizations of the network and employ virtualization testing so that central management console track communications between computing devices without adding information to the data payload. (see, par. 0048 of Copper).
As to claim 7, Cooper discloses the  network device wherein the machine readable medium stores instructions to send the information associated with execution of the modified executable to an executable management system, and the executable management system analyzes the information relative to other executables in a repository that are similar to the original executable to detect anomalies (“error”) in the information (0087, At step 910, a first input (e.g., selection via input device 130, FIG. 1) may be detected on an API (e.g., an API 510, FIG. 7) or as a search inquiry (e.g., search bar 520) in the displayed portion of the dashboard. At step 915, in response to detecting the first input, at least a portion of a first additional window may be opened that illustrates additional information for the API that was selected or searched via the first input. The additional information may include a description of the API, a status of the API, and various measurements of performance of the API including response times and error rates. The additional information may further include any issues with the API and the methods (e.g., a method for retrieving all user data specified in an API request, a method for retrieving individual records by record ID, a method for downloading a file attached to a record, etc.) utilized by the API for accessing running applications. Further, see pars. 0016, 0054-0057; 0061-0063; 0065, 0073, 0084).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include discloses the network device wherein the machine readable medium stores instructions to send the information associated with execution of the modified executable to an executable management system, and the executable management system analyzes the information relative to other executables in a repository that are similar to the original executable to detect anomalies in the information, as disclosed by Cooper, for the purpose of determining the total response time to include the use of requests and time commands to measure the time of processing. (see, par. 0016 of Copper).
As to claim 8, Cooper discloses the  network device wherein the machine readable medium stores instructions to receive a performance report from the executable management system that is generated by the executable management system based on detection of anomalies (0087, At step 910, a first input (e.g., selection via input device 130, FIG. 1) may be detected on an API (e.g., an API 510, FIG. 7) or as a search inquiry (e.g., search bar 520) in the displayed portion of the dashboard. At step 915, in response to detecting the first input, at least a portion of a first additional window may be opened that illustrates additional information for the API that was selected or searched via the first input. The additional information may include a description of the API, a status of the API, and various measurements of performance of the API including response times and error rates. The additional information may further include any issues with the API and the methods (e.g., a method for retrieving all user data specified in an API request, a method for retrieving individual records by record ID, a method for downloading a file attached to a record, etc.) utilized by the API for accessing running applications. Further, see pars. 0016, 0054-0057; 0061-0063; 0065, 0073, 0084).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include the  network device wherein the machine readable medium stores instructions to receive a performance report from the executable management system that is generated by the executable management system based on detection of anomalies, as disclosed by Cooper, for the purpose of determining the total response time to include the use of requests and time commands to measure the time of processing. (see, par. 0016 of Copper).
As to claim 9, Cooper discloses the  network device wherein the machine readable medium stores instructions to control execution of the original executable based on the performance report (“dashboard content”) received from the executable management system (par. 0086, FIG. 14 is a flow diagram illustrating a process 900 for interacting with various measurements of performance of APIs on a computing device in accordance with embodiments of the present invention. At step 905, the computing device displays at least a portion of dashboard on a screen display with one or more interfaces. The dashboard comprises content such as various APIs and visual indicators of the quantifiable health metric for each API (e.g., APIs 510 and visual indicators 515, FIG. 7). Further, see pars. 0054-0057; 0061-0063; 0065, 0073, 0084, 0069, claim 4, 6; Further, see pars. 0047, 0048, 0053, 0077, user API parameter configuration; 0084).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include the network device wherein the machine readable medium stores instructions to control execution of the original executable based on the performance report received from the executable management system, as disclosed by Cooper, for the purpose of determining the total response time to include the use of requests and time commands to measure the time of processing. (see, par. 0016 of Copper).  
As to claim 23, (the method claim) recites substantially similar limitations to claim 6 (the device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 24, (the method claim) recites substantially similar limitations to claim 7 (the device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 25, Cooper discloses the method further comprising: 
receiving, by the network device, a performance report from the executable management system that is generated by the executable management system based on detection of anomalies (par. 0087, At step 910, a first input (e.g., selection via input device 130, FIG. 1) may be detected on an API (e.g., an API 510, FIG. 7) or as a search inquiry (e.g., search bar 520) in the displayed portion of the dashboard. At step 915, in response to detecting the first input, at least a portion of a first additional window may be opened that illustrates additional information for the API that was selected or searched via the first input. The additional information may include a description of the API, a status of the API, and various measurements of performance of the API including response times and error rates. The additional information may further include any issues with the API and the methods (e.g., a method for retrieving all user data specified in an API request, a method for retrieving individual records by record ID, a method for downloading a file attached to a record, etc.) utilized by the API for accessing running applications. Further, see pars. 0016, 0054-0055); and 
controlling, by the network device, execution of the original executable on the network device based on the performance report (par. 0086, FIG. 14 is a flow diagram illustrating a process 900 for interacting with various measurements of performance of APIs on a computing device in accordance with embodiments of the present invention. At step 905, the computing device displays at least a portion of dashboard on a screen display with one or more interfaces. The dashboard comprises content such as various APIs and visual indicators of the quantifiable health metric for each API (e.g., APIs 510 and visual indicators 515, FIG. 7; Further, see pars. 0047, 0048, 0053, 0077, user API parameter configuration; 0084). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include receiving, by the network device, a performance report from the executable management system that is generated by the executable management system based on detection of anomalies and controlling, by the network device, execution of the original executable on the network device based on the performance report  , as disclosed by Cooper, for the purpose of determining the total response time to include the use of requests and time commands to measure the time of processing. (see, par. 0016 of Copper).
As to claim 29, (the medium claim) recites substantially similar limitations to claim 6 (the device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 30, Cooper discloses the non-transitory machine readable medium further storing instructions that when executed cause the processing resource to: 
send the information associated with execution of the modified executable to an executable management system, wherein the executable management system analyzes the -6-Docket No. 90722715Application No. 16/526,084 information relative to other executables in a repository that are similar to the original executable to detect anomalies in the information (par. 0087, At step 910, a first input (e.g., selection via input device 130, FIG. 1) may be detected on an API (e.g., an API 510, FIG. 7) or as a search inquiry (e.g., search bar 520) in the displayed portion of the dashboard. At step 915, in response to detecting the first input, at least a portion of a first additional window may be opened that illustrates additional information for the API that was selected or searched via the first input. The additional information may include a description of the API, a status of the API, and various measurements of performance of the API including response times and error rates. The additional information may further include any issues with the API and the methods (e.g., a method for retrieving all user data specified in an API request, a method for retrieving individual records by record ID, a method for downloading a file attached to a record, etc.) utilized by the API for accessing running applications. Further, see pars. 0016, 0054-0055); and 
receive at the network device a performance report from the executable management system that is generated by the executable management system based on detection of anomalies (par. 0087, At step 910, a first input (e.g., selection via input device 130, FIG. 1) may be detected on an API (e.g., an API 510, FIG. 7) or as a search inquiry (e.g., search bar 520) in the displayed portion of the dashboard. At step 915, in response to detecting the first input, at least a portion of a first additional window may be opened that illustrates additional information for the API that was selected or searched via the first input. The additional information may include a description of the API, a status of the API, and various measurements of performance of the API including response times and error rates. The additional information may further include any issues with the API and the methods (e.g., a method for retrieving all user data specified in an API request, a method for retrieving individual records by record ID, a method for downloading a file attached to a record, etc.) utilized by the API for accessing running applications. Further, see pars. 0016, 0054-0055).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include receive at the network device a performance report from the executable management system that is generated by the executable management system based on detection of anomalies, as disclosed by Cooper, for the purpose of determining the total response time to include the use of requests and time commands to measure the time of processing. (see, par. 0016 of Copper).

As to claim 31, Cooper discloses the non-transitory machine readable medium further storing instructions that when executed cause the processing resource to limit execution of the original executable on the network device based on the performance report not meeting a threshold (par. 0064, when the determined performance status of the API, the predetermined event, and/or the length of the time interval for the predetermined event do match a notification and alert rule for the API, then a notification is sent to the subscriber of the API, e.g., a first person or device in a hierarchy. For example, when the determined performance status of a critical API is determined as some problems reported within a specified time period, the predetermined event is a change in the total response time over a predetermined threshold, and the time interval of the problems being reported for an extended response time is one hour, alone or in combination, match a notification and alert rule for the API, a notification or alert is sent to the subscriber of the API, e.g., a first person or device in a hierarchy, based on the notification policies; see further par. 0061, 0047, 0048, 0053, 0077, user API parameter configuration; 0084).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Skiba to include receive at the network device a performance report from the executable management system that is generated by the executable management system based on detection of anomalies, as disclosed by Cooper, for the purpose to meet the notification and alert rule for the API (see, par. 0064 of Copper).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199